   Case 3:19-cv-02450-C Document 51 Filed 09/14/20                         Page 1 of 1 PageID 330



                         IN T}]E IJNITED STATES DISTRICT COUR'|
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

LARRY HYCHE,                                         )
                                                     )
                       Plaintill.                    )
                                                     )
                                                     )
                                                     )
EQUIFAX INFORMATION                                  )
SERVICES, LI,C, EXPERIAN                             )
INFORMATION SOI,UTION, I,I-C,                        )
TRANS LINION, LLC, and                               )
NATIONSTAR MORTGAGE. LLC..                           )
                                                     )
                       Dcfcndants.                   )   Civil Action No. 3:19-CV-2450-C

                                                ORI)E

       The Court hereby ORDERS that Defendants' Joint Motion for Judgment on the

Pleadings be   GRANTED for the reasons argued therein and for the reasons advanced in

Defendants' Reply Brief. Accordingly, all claims asserted against said Defendants are hereby

DISMISSED.       See Hammer v.      Equifax Info. Servs. LLC, el ol,       F.3d        No. l9-10199
                                                                       -          -,
(5th Cir. September 9,2020); see also Knox v. Equifux Info. Servs. LLC,2020 WL 4339016

(N.D. Tex. July 28,2020); Coyle v. Experictn Info. Solutions Inc., et a1,2020 WL 3052228

(N.D. Tex. June   7.2020).
                          ,l
       SO ORDERED this /4'' day of September.2020




                                                  SA               INGS
                                                          R.      ED STA               ISTRICl'JUDGI]

                                                                            I
        I Defendants as used herein refers to Experian Information Soluti       , Inc., Equifax Information
Services LLC, and Trans Union LLC.
